         Case 5:15-cv-00171-JM Document 106 Filed 07/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ISMAEL PAUL MARTINEZ                                                          PLAINTIFF

V.                          CASE NO. 5:15-CV-00171 JM-BD

LARRY NORRIS, et al.                                                       DEFENDANTS

                                      JUDGMENT

       For the reasons stated in the order entered this day, judgment is entered for the

defendants; the complaint of the plaintiff is dismissed with prejudice.

       IT IS SO ORDERED, this 13th day of July, 2020.


                                                 ________________________________
                                                 UNITED STATED DISTRICT JUDGE
